Defendant was convicted on a charge of unlawfully possessing two jugs of whisky, and he appeals.
The evidence for the state has been read and considered. We find no sufficient evidence to connect the defendant with the possession of the whisky charged in the indictment. It is manifest that this conviction was predicated upon suspicion, conjecture, or surmise. As has been many times held, this is not sufficient to sustain a conviction for crime. Ammons v. State, 20 Ala. App. 283, 101 So. 511; Shepard's Ann., Vol. XVI, No. 2, p. 115, Subdiv. 283.
The motion for new trial should have been granted, and for the error in refusing this motion the judgment is reversed, and the cause is remanded.
Other questions need not be decided.
Reversed and remanded.